Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 3 dated as of April 24, 2015 (this “Amendment”), to the SECOND
AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 13, 2011 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”), among TAYLOR MORRISON COMMUNITIES, INC., a Delaware corporation
(the “U.S. Borrower”), TMM HOLDINGS LIMITED PARTNERSHIP, a British Columbia
limited partnership (“Holdings”), TAYLOR MORRISON HOLDINGS II, INC. (f/k/a
MONARCH COMMUNITIES INC.), a company continued under the laws of the province of
British Columbia (“Canada Holdings”), TAYLOR MORRISON COMMUNITIES II, INC.
(f/k/a MONARCH PARENT INC.), a company incorporated under the laws of the
province of British Columbia (“Canada Intermediate Holdings”), TAYLOR MORRISON
HOLDINGS, INC., a Delaware corporation (“U.S. Holdings”), TAYLOR MORRISON
FINANCE, INC., a Delaware corporation (“U.S. FinCo”), each lender from time to
time party thereto (each individually referred to therein as a “Lender” and
collectively as “Lenders”) and CREDIT SUISSE AG, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).

A. Holdings has requested that the Credit Agreement be amended as set forth
herein.

B. The Lenders are willing to so amend the Credit Agreement on the terms and
subject to the conditions set forth herein.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The rules of
interpretation set forth in Section 1.2A of the Credit Agreement are hereby
incorporated by reference herein, mutatis mutandis.

SECTION 2. Assignments. (a) Effective as of the Amendment Effective Date (as
defined below), each of the lenders listed on Exhibit A hereto under the
captions “Departing Lenders” (the “Departing Lenders”), “Continuing Lenders”
(the “Continuing Lenders”) and “Additional Lenders” (the “Additional Lenders”)
shall sell, assign and transfer, or purchase and assume, as the case may be,
such interests in (i) the Commitments and (ii) the participations in the Letters
of Credit outstanding as of the Amendment Effective Date (the “Existing Letters
of Credit”), in each case as shall be necessary in order that, after giving
effect to all such assignments and purchases, the Commitments and the
participations in the Existing Letters of Credit will be held by the



--------------------------------------------------------------------------------

Continuing Lenders and Additional Lenders ratably in accordance with their
Commitments as set forth in Schedule 2.1 of the Credit Agreement, as amended by
this Amendment. Each Lender purchasing interests of any type under this
Section 2 shall be deemed to have purchased such interests from each Departing
Lender and Continuing Lender selling interests of such type ratably in
accordance with the amounts of such interests sold by them. The assignments and
purchases provided for in this Section 2 shall be without recourse, warranty or
representation, except that each assigning Lender shall be deemed to have
represented that it is the legal and beneficial owner of the interests assigned
by it and that such interests are free and clear of any adverse claim.

(b) Each of the parties hereto hereby consents to the assignments and purchases
provided for in paragraph (a) above and agrees that (i) each Additional Lender
and each Continuing Lender that is purchasing interests in the Commitments and
the Existing Letters of Credit pursuant to paragraph (a) above are Eligible
Assignees permitted under Section 10.1 of the Credit Agreement, (ii) each
Additional Lender shall become a “Lender” for all purposes of the Credit
Agreement and the other Loan Documents, in accordance with the terms thereof and
(iii) each Additional Lender and each Continuing Lender shall have all the
rights and obligations of a Lender under the Credit Agreement with respect to
the interests purchased by it pursuant to such paragraphs, in accordance with
the terms thereof.

SECTION 3. Commitments. Effective as of the Amendment Effective Date, (i) the
Commitment of each Departing Lender shall terminate, (ii) the Commitment of each
Continuing Lender and each Additional Lender shall be as set forth in Schedule
2.1 of the Credit Agreement, as amended by this Amendment, and (iii) each
Departing Lender shall cease to be a party to the Credit Agreement and shall be
released from all further obligations thereunder, in each case under this clause
(iii) in accordance with terms of the Credit Agreement, including such terms
with respect to continuing benefits under Sections 2.7 and 10.2 of the Credit
Agreement which the Departing Lenders are entitled to.

SECTION 4. Amendments. Effective as of the Amendment Effective Date, the Credit
Agreement is hereby amended as follows:

(a) The last line of the cover page of the Credit Agreement is hereby amended by
deleting therefrom the dollar amount “$400,000,000” and substituting therefor
the dollar amount “$500,000,000”.

(b) The definition of the term “Applicable Margin” in Section 1.1 of the Credit
Agreement is hereby amended by deleting therefrom the table setting forth the
applicable rates per annum and substituting therefor the following table:

 

2



--------------------------------------------------------------------------------

CAPITALIZATION

RATIO

   EURODOLLAR /
CDOR
MARGIN     BASE RATE /
CANADIAN
PRIME RATE
MARGIN  

Category 1

     2.000 %      1.000 % 

 

³ 0.55 to 1.00

    

Category 2

     1.750 %      0.750 % 

< 0.55 to 1.00

 

> 0.40 to 1.00

    

Category 3

 

£ 0.40 to 1.00

     1.500 %      0.500 % 

(c) The definition of the term “Base Rate” in Section 1.1 of the Credit
Agreement is hereby amended by amending and restating the first proviso in such
definition in its entirety as follows: “provided that, solely for purposes of
the foregoing, the Reserve Adjusted Eurodollar Rate for any day shall be
calculated using the Eurodollar Base Rate based on the rate set forth on such
day at approximately 11:00 a.m. (London time) by reference to the ICE Benchmark
Administration Limited (or the successor thereto that takes over the
administration of such rate) LIBO Rate for deposits in U.S. Dollars (as set
forth by any service selected by the Administrative Agent which has been
nominated by the ICE Benchmark Administration Limited (or its successor) as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to one month;”.

(d) The definition of the term “Base Rate” in Section 1.1 of the Credit
Agreement is hereby further amended by inserting the following proviso at the
end of the first sentence of such definition: “; provided further that, if such
rate shall be less than zero, such rate shall be deemed to be zero”.

(e) The definition of the term “Canadian Prime Rate” in Section 1.1 of the
Credit Agreement is hereby amended by inserting the following proviso at the end
of such definition: “; provided that, if such rate shall be less than zero, such
rate shall be deemed to be zero”.

(f) The definition of the term “CDOR Rate” in Section 1.1 of the Credit
Agreement is hereby amended by inserting the following proviso at the end of
such definition: “; provided further that, if such rate shall be less than zero,
such rate shall be deemed to be zero”.

 

3



--------------------------------------------------------------------------------

(g) The definition of the term “Commitment Termination Date” in Section 1.1 of
the Credit Agreement is hereby amended by deleting therefrom the words “April
12, 2017” and substituting therefor the words “April 12, 2019”.

(h) The definition of the term “Eurodollar Base Rate” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
““Eurodollar Base Rate” means the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date which
is two Business Days prior to the beginning of the relevant Interest Period (as
specified in the applicable Notice of Borrowing or Notice of
Conversion/Continuation) by reference to the ICE Benchmark Administration
Limited (or the successor thereto that takes over the administration of such
rate) LIBO Rate for deposits in U.S. Dollars (as set forth by any service
selected by the Administrative Agent which has been nominated by the ICE
Benchmark Administration Limited (or its successor) as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Base Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in U.S. Dollars are offered for such relevant Interest Period to major banks in
the London interbank market in London, England by the Reference Lenders at
approximately 11:00 a.m. (London time) on the date which is two Business Days
prior to the beginning of such Interest Period. If any of the Reference Lenders
shall be unable or shall otherwise fail to supply such rates to the
Administrative Agent upon its request, the rate of interest shall be determined
on the basis of the quotations of the remaining Reference Lenders; provided
further that, if such rate shall be less than zero, such rate shall be deemed to
be zero.”.

(i) The definition of the term “Facility Fee Rate” in Section 1.1 of the Credit
Agreement is hereby amended by deleting therefrom the table setting forth the
applicable facility fee rates and substituting therefor the following table:

 

CAPITALIZATION

RATIO

   FACILITY
FEE RATE  

Category 1

 

³ 0.55 to 1.00

     0.400 % 

Category 2

 

< 0.55 to 1.00

 

> 0.40 to 1.00

     0.300 % 

 

4



--------------------------------------------------------------------------------

Category 3

 

£ 0.40 to 1.00

  0.250 % 

(j) The definition of the term “Reference Lenders” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows: ““Reference
Lenders” means (a) Credit Suisse AG and (b) another Lender determined by the
Administrative Agent with the consent of such Lender and of Holdings, which
consent shall not be unreasonably withheld or delayed.”.

(k) The second sentence of Section 2.1(A)(i) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows: “The aggregate amount
of the Commitments as of the Amendment Effective Date (as defined in Amendment
No. 3 to this Agreement dated as of April 24, 2015, among the U.S. Borrower,
Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. Holdings, U.S.
FinCo, the Lenders and the Administrative Agent) is $500,000,000.”.

(l) Section 5.15 of the Credit Agreement is hereby amended by deleting therefrom
each reference to the word “currently”.

(m) Schedule 2.1 of the Credit Agreement is hereby amended and restated in its
entirety with Schedule 2.1 attached as Exhibit B to this Amendment.

SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, each of Holdings, U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, U.S. FinCo and the U.S. Borrower, jointly and
severally, hereby represents and warrants to the Administrative Agent and each
of the other parties hereto that:

(a) As of the Amendment Effective Date, each Loan Party has duly executed and
delivered and authorized this Amendment and this Amendment constitutes the
legal, valid and binding obligation of such Loan Party enforceable in accordance
with its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law).

(b) As of the Amendment Effective Date, (i) the representations and warranties
set forth in Section 5 of the Credit Agreement and in the other Loan Documents
are true and correct in all material respects (unless qualified as to
materiality or Material Adverse Effect, in which case such representations and
warranties shall be true and correct in all respects) on and as of the Amendment
Effective Date to the same extent as though made on and as of such date, except
(x) to the extent such representations and warranties specifically relate to an

 

5



--------------------------------------------------------------------------------

earlier date, in which case such representations and warranties were true and
correct in all material respects (unless qualified as to materiality or Material
Adverse Effect, in which case such representations and warranties were true and
correct in all respects) on and as of such earlier date, and (y) the reference
to the Restatement Effective Date in Section 5.12 of the Credit Agreement shall,
for purposes of this Section 3(b), be deemed to refer to the Amendment Effective
Date, and (ii) no Default or Event of Default has occurred and is continuing.

SECTION 6. Fees. On the Amendment Effective Date, the Borrower shall pay to the
Administrative Agent, for the accounts of the Departing Lenders and the
Continuing Lenders, the fees payable pursuant to Sections 2.3 and 3.2 of the
Credit Agreement which have accrued for the period from the last date such fees
were paid to but excluding the Amendment Effective Date. The fees described in
this Section 6 shall be payable in immediately available funds. Once paid, such
fees shall not be refundable under any circumstances.

SECTION 7. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction or waiver, on or prior to April 24, 2015, of the
following conditions precedent (the date on which all such conditions are
satisfied or waived, the “Amendment Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received from each Loan
Party and each Lender either (i) a counterpart of this Agreement signed on
behalf of such parties or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmission of a signed signature page of this Agreement) that such parties
have signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received reimbursement of all costs and
expenses required to be paid by the Loan Parties in connection with the
transactions contemplated hereby.

(c) The representations and warranties set forth in Section 5 shall be true and
correct, and the Administrative Agent shall have received a certificate to that
effect dated as of the Amendment Effective Date and executed by a Responsible
Officer of Holdings.

(d) The Administrative Agent and its counsel shall have received executed copies
of favorable written opinions of Paul, Weiss, Rifkind, Wharton & Garrison LLP,
counsel for the Loan Parties, and each local counsel listed on Exhibit C, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent and its counsel, dated as of the Amendment Effective Date.

(e) On or before the Amendment Effective Date, each Loan Party shall deliver or
cause to be delivered to the Administrative Agent and each of the Lenders the
following, each, unless otherwise noted, dated the Amendment Effective Date:

 

6



--------------------------------------------------------------------------------

(i) Certified copies of the certificate of incorporation, organization or
formation, together with a good standing certificate, certificate of status or
certificate of compliance (as applicable) from the applicable Governmental
Authority of its jurisdiction of incorporation, organization or formation, each
dated a recent date prior to the Amendment Effective Date (or, in lieu of such
certificate of incorporation, organization or formation, a certification by a
Responsible Officer that there has been no change to such certificate of
incorporation, organization or formation since the most recent copy delivered to
the Administrative Agent, together with a good standing certificate, certificate
of status or certificate of compliance (as applicable) from the applicable
Governmental Authority of its jurisdiction of incorporation, organization or
formation dated a recent date prior to the Amendment Effective Date);

(ii) Copies of its Organizational Documents, other than such Organizational
Documents required to be delivered under clause (i) above, certified as of the
Amendment Effective Date by its corporate secretary or an assistant secretary
(or, in lieu of such Organizational Documents, a certification by a Responsible
Officer that there has been no change to such Organizational Documents since the
most recent copy delivered to the Administrative Agent);

(iii) A certification by a Responsible Officer, certified as of the Amendment
Effective Date, that board resolutions or similar authorizing documents
authorizing the execution, delivery and performance of this Amendment have been
approved by the board of directors or similar governing body of each Loan Party
and that such resolutions or documents are in full force and effect without
modification or amendment; and

(iv) An incumbency certificate of its Responsible Officers executing this
Amendment (or, in lieu of such incumbency certificate, a certification by a
Responsible Officer that there has been no change to such incumbency certificate
since the most recent copy delivered to the Administrative Agent).

(f) The Borrower shall have paid the fees required to be paid pursuant to
Section 6 hereof.

(g) The Borrower shall have paid (i) to the Administrative Agent, for the
account of each Continuing Lender, an upfront fee in an amount equal to the sum
of (A) 0.15% of the amount of such Continuing Lender’s Commitment under the
Credit Agreement as in effect immediately prior to the Amendment Effective Date
and (B) 0.35% of the amount by which such Continuing Lender’s Commitment under
the Credit Agreement as in effect on the Amendment Effective Date, as amended by
this Amendment, exceeds such Continuing Lender’s Commitment under the Credit
Agreement as in effect immediately prior to the Amendment Effective Date and
(ii) to the Administrative Agent, for the account of each Additional Lender, an
upfront fee in an amount equal to the sum of (A) 0.15% of the amount of the
Commitments assigned to such Additional

 

7



--------------------------------------------------------------------------------

Lender on the Amendment Effective Date and (B) 0.35% of the amount by which such
Additional Lender’s Commitment under the Credit Agreement as in effect on the
Amendment Effective Date, as amended by this Amendment, exceeds the amount of
the Commitments assigned to such Additional Lender on the Amendment Effective
Date; provided that the upfront fee to be paid to Bank of America, N.A. (“BofA”)
shall be in an amount equal to 0.35% of the amount of BofA’s Commitment under
the Credit Agreement as in effect on the Amendment Effective Date, as amended by
this Amendment.

The Administrative Agent shall notify the U.S. Borrower and the Lenders of the
Amendment Effective Date, and such notice shall be conclusive and binding.

SECTION 8. Consent and Reaffirmation. Each of the Loan Parties hereby
(i) consents to this Amendment and the transactions contemplated hereby,
(ii) agrees that, notwithstanding the effectiveness of this Amendment, the
Guaranty and each of the other Loan Documents continues to be in full force and
effect, (iii) affirms and confirms its guarantee (in the case of a Guarantor) of
the Obligations pursuant to the Guaranty, all as provided in the Loan Documents,
and (iv) acknowledges and agrees that such guarantee continues in full force and
effect in respect of, the Obligations under the Credit Agreement and the other
Loan Documents.

SECTION 9. Loan Documents. This Amendment shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.

SECTION 10. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic transmission shall be as effective as
delivery of an original executed counterpart of this Amendment.

SECTION 11. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 12. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

SECTION 13. Tax Matters. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Amendment Effective Date, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers or representatives as of the
day and year first above written.

 

TAYLOR MORRISON COMMUNITIES, INC., By:

/s/ Darrell C. Sherman

Name: Darrell C. Sherman Title: General Counsel, Secretary, Vice President TMM
HOLDINGS LIMITED PARTNERSHIP, By: TMM Holdings (G.P.) ULC, its General Partner
By:

/s/ Rajath Shourie

Name: Rajath Shourie Title: Director TAYLOR MORRISON HOLDINGS II, INC., By:

/s/ Darrell C. Sherman

Name: Darrell C. Sherman Title: Secretary, Vice President TAYLOR MORRISON
COMMUNITIES II, INC., By:

/s/ Darrell C. Sherman

Name: Darrell C. Sherman Title: Secretary, Vice President

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

TAYLOR MORRISON HOLDINGS, INC., By:

/s/ Darrell C. Sherman

Name: Darrell C. Sherman Title: General Counsel, Secretary, Vice President
TAYLOR MORRISON FINANCE, INC., By:

/s/ Darrell C. Sherman

Name: Darrell C. Sherman Title: General Counsel, Secretary, Vice President
TAYLOR MORRISON ESPLANADE NAPLES, LLC By:

/s/ Darrell C. Sherman

Name: Darrell C. Sherman Title: General Counsel, Secretary, Vice President EACH
SUBSIDIARY GUARANTOR SET FORTH ON EXHIBIT D HERETO By:

/s/ Darrell C. Sherman

Name: Darrell C. Sherman Title: Authorized Signatory

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually and as Administrative
Agent, By:

/s/ Bill O’Daly

Name: Bill O’Daly Title: Authorized Signatory By:

/s/ Sean MacGregor

Name: Sean MacGregor Title: Authorized Signatory

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3 TO

THE TAYLOR MORRISON COMMUNITIES INC.

SECOND AMENDED AND RESTATED CREDIT

AGREEMENT DATED AS OF JULY 13, 2011, AS

AMENDED

 

NAME OF LENDER:

Bank of America, N.A.

By:

/s/ Michael J. Kauffman

Name: Michael J. Kauffman Title: Vice President NAME OF LENDER:

Bank of America, National Association (Canada Branch)

*By:

/s/ Medina Sales De Andrade

Name: Medina Sales De Andrade Title: Vice President

 

* For any Lender requiring a second signature.

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3 TO THE

TAYLOR MORRISON COMMUNITIES INC. SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF JULY 13, 2011, AS AMENDED

 

NAME OF LENDER:

Citibank, N.A.

By:

/s/ Michael Vondriska

Name: Michael Vondriska Title: Vice President

 

NAME OF LENDER:

COMERICA BANK

By:

/s/ Charles Weddell

Name: Charles Weddell Title: Vice President

 

NAME OF LENDER:

Deutsche Bank AG New York Branch

By:

/s/ Kirk L. Tashjian

Name: Kirk L. Tashjian Title: Director *By:

/s/ Peter Cucchiara

Name: Peter Cucchiara Title: Vice President

 

* For any Lender requiring a second signature

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3 TO THE

TAYLOR MORRISON COMMUNITIES INC. SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF JULY 13, 2011, AS AMENDED

 

NAME OF LENDER:

Goldman Sachs Bank USA

By:

/s/ Rebecca Kratz

Name: Rebecca Kratz Title: Authorized Signatory

 

NAME OF LENDER:

HSBC Bank USA, NA (as assignee of HSBC Realty Credit Corporation (USA))

By:

/s/ Michael C. Leung

Name: Michael C. Leung Title: Senior Vice President

 

NAME OF LENDER:

HSBC Realty Credit Corporation (USA)

By:

/s/ Michael C. Leung

Name: Michael C. Leung Title: Senior Vice President

 

NAME OF LENDER:

JPMorgan Chase Bank, N.A.

By:

/s/ Chiara Carter

Name: Chiara Carter Title: Vice President

 

NAME OF LENDER:

Texas Capital Bank, N.A.

By:

/s/ Joe Hardy

Name: Joe Hardy Title: Senior Vice President

 

NAME OF LENDER:

Wells Fargo Bank, NA

By:

/s/ Elena Bennett

Name: Elena Bennett Title: Senior Vice President

 

NAME OF LENDER:

Western Alliance Bank

By:

/s/ Roham Medifar

Name: Roham Medifar Title: Vice President



--------------------------------------------------------------------------------

EXHIBIT A

 

Departing Lenders

 

Continuing Lenders

 

Additional Lenders

HSBC Realty Credit Corporation (USA)   Credit Suisse AG, Cayman Islands Branch  
Bank of America, N.A. (as assignee of Western Alliance Bank) Western Alliance
Bank   Citibank, N.A., Canadian Branch   HSBC Bank USA, N.A. (as assignee of
HSBC Realty Credit Corporation (USA))   Comerica Bank     Deutsche Bank AG, New
York Branch     Goldman Sachs Bank USA     JPMorgan Chase Bank, N.A.     Texas
Capital Bank, N.A.     Wells Fargo Bank, N.A.  



--------------------------------------------------------------------------------

EXHIBIT B

Schedule 2.1

[omitted]



--------------------------------------------------------------------------------

EXHIBIT C

Local Counsel

[omitted]



--------------------------------------------------------------------------------

EXHIBIT D

Subsidiary Guarantors

ATPD, LLC

DARLING HOMES OF TEXAS, LLC

DFP TEXAS (GP), LLC

TAYLOR MORRISON, INC.

TAYLOR MORRISON AT CRYSTAL FALLS, LLC

TAYLOR MORRISON HOLDINGS OF ARIZONA, INC.

TAYLOR MORRISON OF CALIFORNIA, LLC

TAYLOR MORRISON OF COLORADO, INC.

TAYLOR MORRISON OF FLORIDA, INC.

TAYLOR MORRISON OF TEXAS, INC.

TAYLOR MORRISON SERVICES, INC.

TAYLOR MORRISON/ARIZONA, INC.

TAYLOR WOODROW COMMUNITIES – LEAGUE CITY, LTD.

TAYLOR WOODROW COMMUNITIES AT MIRASOL, LTD.

TAYLOR WOODROW COMMUNITIES AT PORTICO, L.L.C.

TAYLOR WOODROW COMMUNITIES AT ST. JOHNS FOREST, L.L.C.

TAYLOR WOODROW HOMES – CENTRAL FLORIDA DIVISION, L.L.C.

TAYLOR WOODROW HOMES – SOUTHWEST FLORIDA DIVISION, L.L.C.

TM HOMES OF ARIZONA, INC.

TW ACQUISITIONS, INC.

TWC/FALCONHEAD WEST, L.L.C.

TWC/MIRASOL, INC.

TWC/STEINER RANCH, LLC

TAYLOR MORRISON MARBLEHEAD HOLDINGS, LLC

TM CALIFORNIA SERVICES, INC.

TM OYSTER HARBOR, LLC

TAYLOR MORRISON TRAMONTO HOLDINGS, LLC